Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/083,101 filed 10/28/2020.  Claims 9-20 are pending and have been examined.
The information disclosure statements (IDS) submitted on 10/28/2020 and 03/02/2021 were considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,097,392 in view of Deshpande (US 2017/0070306). For example, note the following relationship between claim 9 of the instant application and the patented claims.




Application No. 17/083,101
U.S. Patent No. 10,097,392
9. (New) A device for processing a broadcast signal, the device comprising: 
5. An apparatus for receiving a broadcast signal, the apparatus comprising:
a demodulator to demodulate the broadcast signal; 
a frequency deinterleaver to deinterleave the demodulated broadcast signal by using a deinterleaving sequence for deinterleaving an OFDM (Orthogonal Frequency Division Multiplexing) symbol, wherein:
a demodulator for demodulating the received broadcast signal by an OFDM (Orthogonal Frequency Division Multiplexing) scheme;
a frequency de-interleaver for frequency de-interleaving the demodulated broadcast signal using a de-interleaving sequence,
a same deinterleaving sequence is applied to a pair of two OFDM symbols in the received broadcast signal, the deinterleaving sequence is generated by:
 generating a main sequence;
generating a symbol offset; and
wherein the de-interleaving sequence is generated based on a main de-interleaving sequence and a symbol offset, the frequency de-interleaver comprising:
a first generator for generating the main de-interleaving sequence based on a fast fourier transform (FFT) mode;
a second generator for generating the symbol offset, wherein a value of the 

an address checker for checking an address of a first sequence which is generated based on the generated main de-interleaving sequence and the generated symbol offset and outputting the first sequence as the de-interleaving sequence when the address of the first sequence is valid;
a decoder to decode data in the frequency deinterleaved broadcast signal
a decoder for decoding the service data.


However, the patented claims do not explicitly teach a decoder to decode data in the frequency deinterleaved broadcast signal to obtain content data and service guide information, the service guide information including a service fragment including information about a broadcast service and one or more content fragments, a content fragment including information about a program of the broadcast service and role information representing a role of a component for the program, the content fragment including preview information for the program; and a display screen to display program information representing one or more programs based on the service guide information, the program information including first information representing a first role of a first component and second information representing a second role of a second component.

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by a decoder to decode data in the frequency deinterleaved broadcast signal to obtain content data and service guide information, the service guide information including a service fragment including information about a broadcast service and one or more content fragments, a content fragment including information about a program of the broadcast service and role information representing a role of a component for the program, the content fragment including preview information for the program; and a display screen to display program information representing one or more programs based on the service guide information, the program information including first information representing a first role of a first component and second information 
Claim 10 of the application corresponds to claim 6 of the patent.
Claim 11 of the application corresponds to claim 5 of the patent in view of Deshpande figures 13A and 13B and paragraphs [0173]-[0211].
Claim 12 of the application corresponds to claim 7 of the patent in view of Deshpande figures 11 and 12 and paragraphs [0039], [0168]-[0172].
Claim 13 of the application corresponds to claim 8 of the patent.
Claim 14 of the application corresponds to claim 7 of the patent in view of Deshpande figures 13A and 13B and paragraphs [0173]-[0211].
Claim 15 of the application corresponds to claim 5 of the patent in view of Deshpande figures 11, 12, 13A and 13B and paragraphs [0039], [0058], [0061], [0064], [0066], [0068], [0168]-[0211].
Claim 16 of the application corresponds to claim 6 of the patent.
Claim 17 of the application corresponds to claim 5 of the patent in view of Deshpande figures 13A and 13B and paragraphs [0173]-[0211].
Claim 18 of the application corresponds to claim 7 of the patent in view of Deshpande figures 11, 12, 13A and 13B and paragraphs [0039], [0058], [0061], [0064], [0066], [0068], [0168]-[0211].
Claim 19 of the application corresponds to claim 8 of the patent.
Claim 20 of the application corresponds to claim 7 of the patent in view of Deshpande figures 13A and 13B and paragraphs [0173]-[0211].

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425